 
Exhibit 10.31(a)
 
JETBLUE AIRWAYS CORPORATION
2011 INCENTIVE COMPENSATION PLAN
 
1. Establishment; Effective Date; Purposes; and Duration.
 
(a) Establishment of the Plan; Effective Date. JetBlue Airways Corporation, a
Delaware corporation (the “Company”), hereby establishes this incentive
compensation plan to be known as the “JetBlue Airways Corporation 2011 Incentive
Compensation Plan,” as set forth in this document (the “Plan”). The Plan permits
the grant of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards, Dividend Equivalents and Cash-Based Awards. The Plan shall become
effective upon the date on which the Plan is approved by the affirmative vote of
the holders of a majority of the Shares which are present or represented and
entitled to vote and voted at a meeting (the “Effective Date”), which approval
must occur within the period ending twelve (12) months before or after the date
the Plan is adopted by the Board. The Plan shall remain in effect as provided in
Section 1(c).
 
(b) Purposes of the Plan. The purposes of the Plan are: (i) to enhance the
Company’s and the Affiliates’ ability to attract highly qualified personnel;
(ii) to strengthen their retention capabilities; (iii) to enhance the long-term
performance and competitiveness of the Company and the Affiliates; and (iv) to
align the interests of Plan participants with those of the Company’s
shareholders. To accomplish such purposes, the Plan provides that the Company
may grant Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards, Dividend Equivalents and Cash-Based Awards.
 
(c) Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Section 16, until all Shares
subject to it shall have been delivered, and any restrictions on such Shares
have lapsed, pursuant to the Plan’s provisions. However, in no event may an
Award be granted under the Plan on or after ten years from the Effective Date.
 
2. Definitions.
 
Certain terms used herein have the definitions given to them in the first
instance in which they are used. In addition, for purposes of the Plan, the
following terms are defined as set forth below:
 
(a) “Affiliate” (i) any Subsidiary; (ii) any Person that directly or indirectly
controls, is controlled by or is under common control with the Company; and/or
(iii) to the extent provided by the Committee, any Person in which the Company
has a significant interest. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.
 
(b) “Applicable Exchange” means the Nasdaq Stock Exchange or such other
securities exchange or inter-dealer quotation system as may at the applicable
time be the principal market for the Common Stock.
 
(c) “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Other Stock-Based Awards,
Dividend Equivalents and Cash-Based Awards.
 
(d) “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (b) a written or electronic statement issued
by the Company to a Participant describing the terms and provisions of such
Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of


1



--------------------------------------------------------------------------------



 



electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.
 
(e) “Board” or “Board of Directors” means the Board of Directors of the Company.
 
(f) “Cash-Based Award” means an Award, whose value is determined by the
Committee, granted to a Participant, as described in Section 11.
 
(g) “Cause” means a Participant’s (i) conviction of, or plea of no contest to, a
felony or other crime involving moral turpitude or dishonesty;
(ii) participation in a fraud or willful act of dishonesty against the Company
or an Affiliate that adversely affects the Company or such Affiliate in a
material way; (iii) willful breach of the Company’s or an Affiliate’s policies
that affects the Company or such Affiliate in a material way; (iv) causing
intentional damage to the Company’s or an Affiliate’s property or business;
(v) habitual conduct that constitutes gross insubordination; or (vi) habitual
neglect of his or her duties with the Company or an Affiliate.
 
(h) “Change in Control” means the occurrence of any of the following:
 
(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 2(h), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate;
 
(ii) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
 
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any Affiliate, a
sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any Affiliate (each, a “Business Combination”), in each case unless,
following such Business Combination, all or substantially all of the individuals
and entities that were the beneficial owners of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be; or


2



--------------------------------------------------------------------------------



 



(iv) The consummation of a plan of complete liquidation or dissolution of the
Company.
 
(i) “Change in Control Price” means the price per share offered in respect of
the Common Stock in conjunction with any transaction resulting in a Change in
Control on a fully-diluted basis (as determined by the Board or the Committee as
constituted before the Change in Control, if any part of the offered price is
payable other than in cash) or, in the case of a Change in Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of a Share on any of the 30 trading days immediately preceding the
date on which a Change in Control occurs, provided that if the use of such
highest Fair Market Value in respect of a particular Award would cause an
additional tax to be due and payable by the Participant under Section 409A of
the Code, the Board or Committee shall determine the Change in Control Price in
respect of such Award in a manner that does not have such result.
 
(j) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including rules and regulations promulgated thereunder and
successor provisions and rules and regulations thereto.
 
(k) “Committee” means the Compensation Committee of the Board of Directors or a
subcommittee thereof, or such other committee designated by the Board to
administer the Plan.
 
(l) “Common Stock” means common stock, par value $0.01 per share, of the
Company. In the event of any adjustment pursuant to Section 4(d), the stock or
security resulting from such adjustment shall be deemed to be Common Stock
within the meaning of the Plan.
 
(m) “Consultant” means a consultant, advisor or other independent contractor who
is a natural person and performs services for the Company or an Affiliate in a
capacity other than as an Employee or Director.
 
(n) “Director” means any individual who is a member of the Board of Directors of
the Company.
 
(o) “Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any
reason (including as a result of a public offering, or a spin-off or sale by the
Company, of the stock of the Affiliate) or a sale of a division of the Company
or an Affiliate.
 
(p) “Dividend Equivalent” means a right to receive the equivalent value (in cash
or Shares) of dividends that would otherwise be paid on the Shares subject to an
Award but that have not been issued or delivered, awarded under Section 10.
 
(q) “Effective Date” shall have the meaning ascribed to such term in
Section 1(a).
 
(r) “Eligible Individual” means any Employee, Non-Employee Director or
Consultant, and any prospective Employee and Consultant who has accepted an
offer of employment or consultancy from the Company or any Affiliate.
 
(s) “Employee” means any person designated as an employee of the Company and/or
an Affiliate on the payroll records thereof. An Employee shall not include any
individual during any period he or she is classified or treated by the Company
or an Affiliate as an independent contractor, a consultant, or any employee of
an employment, consulting, or temporary agency or any other entity other than
the Company and/or an Affiliate without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company and/or an Affiliate during
such period. For the avoidance of doubt, a Director who would otherwise be an
“Employee” within the meaning of this Section 2(s) shall be considered an
Employee for purposes of the Plan.
 
(t) “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.


3



--------------------------------------------------------------------------------



 



(u) “Fair Market Value” means, if the Common Stock is listed on a national
securities exchange, as of any given date, the closing price for the Common
Stock on such date on the Applicable Exchange, or if Shares were not traded on
the Applicable Exchange on such measurement date, then on the next preceding
date on which Shares are traded, all as reported by such source as the Committee
may select. If the Common Stock is not listed on a national securities exchange,
Fair Market Value shall be determined by the Committee in its good faith
discretion.
 
(v) “Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.
 
(w) “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Section 7.
 
(x) “Good Reason” means the termination of employment by a Participant because
of any of the following events: (i) a 10% reduction by the Company or an
Affiliate (other than in connection with a Company or Affiliate-wide across the
board reduction), in (x) his or her annual base pay or bonus opportunity as in
effect immediately prior to the date of a Change in Control or (y) his or her
bonus opportunity or 12 times his or her average monthly Salary, or as same may
be increased from time to time thereafter; (ii) a material reduction in the
duties or responsibilities of the Participant from those in effect prior to the
date of a Change in Control; or (iii) the Company or an Affiliate requiring the
Participant to relocate from the office of the Company or such Affiliate where
the Participant is principally employed immediately prior to the date of a
Change in Control to a location that is more than 50 miles from such office of
the Company or such Affiliate (except for required travel on the Company’s or
Affiliate’s business to an extent substantially consistent with such
Participant’s customary business travel obligations in the ordinary course of
business prior to the date of such Change in Control.
 
(y) “Grant Date” means the later of: (a) the date on which the Committee (or its
designee) by resolution, written consent or other appropriate action selects an
Eligible Individual to receive a grant of an Award, determines the number of
Shares or other amount to be subject to such Award and, if applicable,
determines the Option Price or Grant Price of such Award, provided that as soon
reasonably practical thereafter the Committee (or its designee) both notifies
the Eligible Individual of the Award and enters into an Award Agreement with the
Eligible Individual, or (b) the date designated as the “grant date” in an Award
Agreement.
 
(z) “Grant Price” means the price established as of the Grant Date of an SAR
pursuant to Section 7 used to determine whether there is any payment due upon
exercise of the SAR.
 
(aa) “Incentive Stock Option” or “ISO” means a right to purchase Shares under
the Plan in accordance with the terms and conditions set forth in Section 6 and
which is designated as an Incentive Stock Option and which is intended to meet
the requirements of Section 422 of the Code.
 
(bb) “Individual Agreement” means an employment, change of control, consulting
or similar agreement between a Participant and the Company or an Affiliate that
is in effect as of the Grant Date of an Award hereunder.
 
(cc) “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Committee in accordance with Section 16 of the Exchange Act.
 
(dd) “New Employer” means, after a Change in Control, a Participant’s employer,
or any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.
 
(ee) “Non-Employee Director” means a Director who is not an Employee.


4



--------------------------------------------------------------------------------



 



(ff) “Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
under the Plan in accordance with the terms and conditions set forth in
Section 6 and which is not intended to meet the requirements of Section 422 of
the Code or otherwise does not meet such requirements.
 
(gg) “Notice” means notice provided by a Participant to the Company in a manner
prescribed by the Committee.
 
(hh) “Option” or “Stock Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Section 6.
 
(ii) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
(jj) “Other Stock-Based Award” means an equity-based or equity-related Award,
other than an Option, SAR, Restricted Stock, Restricted Stock Unit or Dividend
Equivalent, granted in accordance with the terms and conditions set forth in
Section 9.
 
(kk) “Participant” means any eligible individual as set forth in Section 5 who
holds one or more outstanding Awards.
 
(ll) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 12 of the
Plan.
 
(mm) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
 
(nn) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
relevant Performance Measures.
 
(oo) “Performance Measure” means any performance criteria or measures as
described in Section 12(c) on which the performance goals described in
Section 12 for Performance Compensation Awards are based, and which criteria or
measures are approved by the Company’s shareholders pursuant to the Plan.
 
(pp) “Performance Period” means the period of time, as determined in the
discretion of the Committee, during which the performance goals must be met in
order to determine the degree of payout and/or vesting with respect to, or the
amount or entitlement to, an Award.
 
(qq) “Period of Restriction” means the period of time during which Shares of
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture and/or other restrictions, or, as applicable, the period of time
within which performance is measured for purposes of determining whether such an
Award has been earned, and, in the case of Restricted Stock, the transfer of
Shares of Restricted Stock is limited in some way, in each case in accordance
with Section 8.
 
(rr) “Restricted Stock” means an Award of Shares granted to a Participant,
subject to the applicable Period of Restriction, pursuant to Section 8.
 
(ss) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Shares, subject to the applicable Period of Restriction, granted pursuant to
Section 8.
 
(tt) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any successor
rule, as the same may be amended from time to time.
 
(uu) “Salary” means the higher of a Participant’s annual base salary or hourly
wages on an annualized basis based on a normal basic work schedule immediately
prior to (or 12 times a Participant’s average monthly salary during the six
(6) month period, excluding any month(s) during which he or she worked less than
a normal schedule, immediately prior to) (i) the date of such Participant’s
Termination of Service, or (ii) the date of a Change in Control.


5



--------------------------------------------------------------------------------



 



(vv) “SEC” means the Securities and Exchange Commission.
 
(ww) “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time, including the rules and regulations promulgated thereunder
and successor provisions and rules and regulations thereto.
 
(xx) “Share” means a share of Common Stock.
 
(yy) “Stock Appreciation Right” or “SAR” means an Award, granted alone (a
“Freestanding SAR”) or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Section 7.
 
(zz) “Subsidiary” means any present or future corporation which is or would be a
“subsidiary corporation” of the Company as the term is defined in Section 424(f)
of the Code.
 
(aaa) “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, options or other awards
previously granted, or the right or obligation to grant future options or other
awards, by a company acquired by the Company and/or an Affiliate or with which
the Company and/or an Affiliate combines, or otherwise in connection with any
merger, consolidation, acquisition of property or stock, or reorganization
involving the Company or an Affiliate, including a transaction described in Code
Section 424(a).
 
(bbb) “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company or
any Affiliate under any circumstances. Unless otherwise determined by the
Committee (and subject to the limitations applicable to ISOs under the Code), a
Termination of Service shall not be considered to have occurred in the case of:
(i) sick leave; (ii) military leave; (iii) any other leave of absence approved
by the Committee, provided that such leave is for a period of not more than
90 days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to an applicable
Company or Affiliate policy adopted from time to time; (iv) changes in status
from Director to advisory director or emeritus status; or (v) transfers between
locations of the Company or between or among the Company and/or an Affiliate or
Affiliates. Changes in status between service as an Employee, Director, and a
Consultant will not constitute a Termination of Service if the individual
continues to perform bona fide services for the Company or an Affiliate (subject
to the limitations applicable to ISOs under the Code). A Participant employed
by, or performing services for, an Affiliate or a division of the Company or of
an Affiliate shall be deemed to incur a Termination of Service if, as a result
of a Disaffiliation, such Affiliate or division ceases to be an Affiliate or
such a division, as the case may be, and the Participant does not immediately
thereafter become an employee of, or service provider for, the Company or
another Affiliate. The Committee shall have the discretion to determine whether
and to what extent the vesting of any Awards shall be tolled during any paid or
unpaid leave of absence; provided, however, that, in the absence of such
determination, vesting for all Awards shall be tolled during any such unpaid
leave (but not for a paid leave).
 
3. Administration.
 
(a) General. The Committee shall have exclusive authority to operate, manage and
administer the Plan in accordance with its terms and conditions. Notwithstanding
the foregoing, in its absolute discretion, the Board may at any time and from
time to time exercise any and all rights, duties and responsibilities of the
Committee under the Plan, including establishing procedures to be followed by
the Committee, but excluding matters which under any applicable law, regulation
or rule, including any exemptive rule under Section 16 of the Exchange Act
(including Rule 16b-3), are required to be determined in the sole discretion of
the Committee. If and to the extent that the Committee does not exist or cannot
function, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee, subject to the limitations set forth in the
immediately preceding sentence.


6



--------------------------------------------------------------------------------



 



(b) Committee. The members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board of Directors. The Committee
shall consist of not less than two (2) non-employee members of the Board, each
of whom satisfies such criteria of independence as the Board may establish and
such additional regulatory or listing requirements as the Board may determine to
be applicable or appropriate. Appointment of Committee members shall be
effective upon their acceptance of such appointment. Committee members may be
removed by the Board at any time either with or without cause, and such members
may resign at any time by delivering notice thereof to the Board. Any vacancy on
the Committee, whether due to action of the Board or any other reason, shall be
filled by the Board. The Committee shall keep minutes of its meetings. A
majority of the Committee shall constitute a quorum and a majority of a quorum
may authorize any action. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it has
been made at a meeting duly held.
 
(c) Authority of the Committee. The Committee shall have full discretionary
authority to grant, pursuant to the terms of the Plan, Awards to those
individuals who are eligible to receive Awards under the Plan. Except as limited
by law or by the Certificate of Incorporation or By-Laws of the Company, and
subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:
 
(i) select Eligible Individuals who may receive Awards under the Plan and become
Participants;
 
(ii) determine eligibility for participation in the Plan and decide all
questions concerning eligibility for, and the amount of, Awards under the Plan;
 
(iii) determine the sizes and types of Awards;
 
(iv) determine the terms and conditions of Awards, including the Option Prices
of Options and the Grant Prices of SARs;
 
(v) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or an Affiliate;
 
(vi) grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the ISO rules under Code Section 422 and
the nonqualified deferred compensation rules under Code Section 409A, where
applicable;
 
(vii) make all determinations under the Plan concerning Termination of Service
of any Participant’s employment or service with the Company or an Affiliate,
including whether such Termination of Service occurs by reason of Cause, Good
Reason, disability, retirement or in connection with a Change in Control, and
whether a leave constitutes a Termination of Service;
 
(viii) determine whether a Change in Control shall have occurred;
 
(ix) construe and interpret the Plan and any agreement or instrument entered
into under the Plan, including any Award Agreement;
 
(x) establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;
 
(xi) establish and administer any performance goals in connection with any
Awards, including related Performance Goals and Performance Measures or other
performance criteria and applicable Performance Periods, determine the extent to
which any performance goals and/or other terms and conditions of an Award are
attained or are not attained, and certify whether, and to what extent, any such
performance goals and other material terms applicable to any Award intended to
qualify as a Performance Compensation Award were in fact satisfied;


7



--------------------------------------------------------------------------------



 



(xii) construe any ambiguous provisions, correct any defects, supply any
omissions and reconcile any inconsistencies in the Plan and/or any Award
Agreement or any other instrument relating to any Awards;
 
(xiii) establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;
 
(xiv) make all valuation determinations relating to Awards and the payment or
settlement thereof;
 
(xv) grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;
 
(xvi) amend or adjust the terms and conditions of any outstanding Award and/or
adjust the number and/or class of shares of stock subject to any outstanding
Award;
 
(xvii) at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws or rules, including terms, restrictions and conditions for
compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;
 
(xviii) establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable (without derogating from any authority
of the Board or any Company official to establish any blackout period); and
 
(xix) exercise all such other authorities, take all such other actions and make
all such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.
 
(d) Award Agreements. The Committee shall, subject to applicable laws and rules,
determine the date an Award is granted. Each Award shall be evidenced by an
Award Agreement; however, two or more Awards granted to a single Participant may
be combined in a single Award Agreement. An Award Agreement shall not be a
precondition to the granting of an Award; provided, however, that (i) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(ii) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award. The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements. Subject to the other
provisions of the Plan, any Award Agreement may be supplemented or amended in
writing from time to time as approved by the Committee; provided that the terms
and conditions of any such Award Agreement as supplemented or amended are not
inconsistent with the provisions of the Plan. In the event of any dispute or
discrepancy concerning the terms of an Award, the records of the Committee or
its designee shall be determinative.
 
(e) Discretionary Authority; Decisions Binding. The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan. All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its stockholders, any Affiliate and all persons
having or claiming to have any right or interest in or under the Plan and/or any
Award Agreement. The Committee shall consider such factors as it deems relevant
to making or taking such decisions, determinations, actions and interpretations,
including the recommendations or


8



--------------------------------------------------------------------------------



 



advice of any Director or officer or employee of the Company, any director,
officer or employee of an Affiliate and such attorneys, consultants and
accountants as the Committee may select. A Participant or other holder of an
Award may contest a decision or action by the Committee with respect to such
person or Award only on the grounds that such decision or action was arbitrary
or capricious or was unlawful, and any review of such decision or action shall
be limited to determining whether the Committee’s decision or action was
arbitrary or capricious or was unlawful.
 
(f) Attorneys; Consultants. The Committee may consult with counsel who may be
counsel to the Company. The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Eligible Individual, as
the Committee deems necessary or appropriate. The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.
 
(g) Delegation of Administration. Except to the extent prohibited by applicable
law, including any applicable exemptive rule under Section 16 of the Exchange
Act (including Rule 16b-3) and the rules of Code Section 162(m) applicable to
any Performance Compensation Award, or the applicable rules of a stock exchange,
the Committee may, in its discretion, allocate all or any portion of its
responsibilities and powers under this Section 3 to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Section 3 to any person or persons selected by it; provided, however, that
the Committee may not (i) delegate to any executive officer of the Company or an
Affiliate, or a committee that includes any such executive officer, the
Committee’s authority to grant Awards, or the Committee’s authority otherwise
concerning Awards, awarded to executive officers of the Company or an Affiliate;
(ii) delegate the Committee’s authority to grant Awards to consultants unless
any such Award is subject to approval by the Committee; or (iii) delegate its
authority to correct defects, omissions or inconsistencies in the Plan. Any such
authority delegated or allocated by the Committee under this Section 3(g) shall
be exercised in accordance with the terms and conditions of the Plan and any
rules, regulations or administrative guidelines that may from time to time be
established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.
 
4. Shares Subject To The Plan.
 
(a) Number of Shares Available for Grants. The shares of stock subject to Awards
granted under the Plan shall be Shares. Such Shares subject to the Plan may be
authorized and unissued shares (which will not be subject to preemptive rights),
Shares held in treasury by the Company, Shares purchased on the open market or
by private purchase or any combination of the foregoing. Subject to adjustment
as provided in Section 4(d), the total number of Shares that may be issued
pursuant to Awards under the Plan shall be 15,000,000 Shares. From and after the
Effective Date, no further grants or awards shall be made under the Company’s
Amended and Restated 2002 Stock Incentive Plan (the “Prior Plan”); however,
grants or awards made under the Prior Plan before the Effective Date shall
continue in effect in accordance with their terms.
 
(b) Rules for Calculating Shares Issued.
 
(i) Shares underlying Awards that are forfeited (including any Shares subject to
an Award that are repurchased by the Company due to failure to meet any
applicable condition), cancelled, expire unexercised or are settled for cash
shall be available for issuance pursuant to future Awards.
 
(ii) Any Shares used to pay the Option Price of an Option or other purchase
price of an Award, or withholding tax obligations with respect to an Award,
shall not be available for issuance pursuant to future Awards.
 
(iii) If any Shares subject to an Award are not delivered to a Participant
because (A) such Shares are withheld to pay the Option Price or other purchase
price of such Award, or withholding


9



--------------------------------------------------------------------------------



 



tax obligations with respect to such Award, or (B) a payment upon exercise of a
Stock Appreciation Right is made in Shares, the number of Shares subject to the
exercised or purchased portion of any such Award that are not delivered to the
Participant shall not be available for issuance pursuant to future Awards.
 
(iv) Any Shares delivered under the Plan upon exercise or satisfaction of
Substitute Awards shall not reduce the Shares available for issuance under the
Plan; provided, however, that the total number of Shares that may be issued
pursuant to Incentive Stock Options granted under the Plan shall be 15,000,000,
as adjusted pursuant to this Section 4(b), but without application of the
foregoing provisions of this sentence.
 
(c) Award Limits. The following limits shall apply to grants of the following
Awards under the Plan (subject to adjustment as provided in Section 4(d)):
 
(i) Options: The maximum aggregate number of Shares that may be subject to
Options granted in any Fiscal Year to any one Participant shall be
2,500,000 Shares.
 
(ii) SARs: The maximum aggregate number of Shares that may be subject to Stock
Appreciation Rights granted in any Fiscal Year to any one Participant shall be
2,500,000 Shares. Any Shares covered by Options which include Tandem SARs
granted to one Participant in any Fiscal Year shall reduce this limit on the
number of Shares subject to SARs that can be granted to such Participant in such
Fiscal Year.
 
(iii) Performance Compensation Awards: No more than 2,000,000 Shares may be
earned in respect of Performance Compensation Awards granted to any one
Participant for a single Fiscal Year during a Performance Period (or, in the
event such Performance Compensation Award is settled in cash, other securities,
other Awards or other property, no more than the Fair Market Value of such
number of Shares, calculated as of the last day of the Performance Period to
which such Award relates). If a Performance Compensation Award is not
denominated in Shares, the maximum amount that can be paid to any one
Participant in any one Fiscal Year in respect of such Award shall be $4,000,000.
 
To the extent required by Section 162(m) of the Code, Shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (i) and (ii) immediately preceding.
 
(d) Adjustment Provisions. In the event of (i) any dividend (excluding any
ordinary dividend) or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to acquire Shares or other
securities of the Company, or other similar corporate transaction or event
(including a Change in Control) that affects the shares of Common Stock, or
(ii) any unusual or nonrecurring events (including a Change in Control)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including any or all of the following:
 
(i) adjusting any or all of (A) the number of Shares or other securities of the
Company (or number and kind of other securities or other property) that may be
delivered in respect of Awards or with respect to which Awards may be granted
under the Plan (including adjusting any or all of the limits under Section 4(c))
and (B) the terms of any outstanding Award, including (1) the number of Shares
or other securities of the Company (or number and kind of other securities or
other property) subject to outstanding Awards or to which outstanding Awards
relate, (2) the Option Price or Grant Price with respect to any Award or (3) any
applicable performance measures (including Performance Measures and Performance
Goals);


10



--------------------------------------------------------------------------------



 



(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions (including any Period of Restriction)
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event; and
 
(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, Shares, other securities or other property, or any
combination thereof, the value of such Awards, if any, as determined by the
Committee (which, if applicable, may be based upon the price per Share received
or to be received by other stockholders of the Company in such event),
including, in the case of an outstanding Option or SAR, a cash payment in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate Option Price or Grant Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Option Price or Grant Price equal to, or in excess of, the Fair Market Value of
a Share may be canceled and terminated without any payment or consideration
therefor);
 
provided, however, that in the case of any “equity restructuring” (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation— Stock Compensation (or any successor
pronouncement)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring. The
Committee shall determine any adjustment pursuant to this Section 4(d): (i)
after taking into account, among other things, to the extent applicable, the
provisions of the Code applicable to Incentive Stock Options and Performance
Compensation Awards and (ii) subject to Section 17(g)(v). Any adjustments under
this Section 4(d) shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable. All determinations of the Committee as to adjustments, if any, under
this Section 4(d) shall be conclusive and binding for all purposes.
 
(e) No Limitation on Corporate Actions. The existence of the Plan and any Awards
granted hereunder shall not affect in any way the right or power of the Company
or any Affiliate to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure,
any merger or consolidation, any issuance of debt, preferred or prior preference
stock ahead of or affecting the Shares, additional shares of capital stock or
other securities or subscription rights thereto, any dissolution or liquidation,
any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.
 
5. Eligibility and Participation.
 
(a) Eligibility. Eligible Individuals shall be eligible to become Participants
and receive Awards in accordance with the terms and conditions of the Plan,
subject to the limitations on the granting of ISOs set forth in Section 6(i)(i).
 
(b) Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select Participants from all Eligible Individuals and
shall determine the nature and amount of each Award.
 
6. Stock Options.
 
(a) Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number (subject to Section 4), and upon
such terms, and at any time and from time to time as shall be determined by the
Committee. The Committee may grant an Option or provide for the grant of an
Option, either from time to time in the discretion of the Committee or
automatically upon the occurrence of specified events, including the achievement
of performance goals, the satisfaction of an event or condition within the
control of the recipient of the Option or within the control of others.
 
(b) Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which the
Option shall become exercisable and such other


11



--------------------------------------------------------------------------------



 



provisions as the Committee shall determine, which are not inconsistent with the
terms of the Plan. The Award Agreement also shall specify whether the Option is
intended to be an ISO or an NQSO. To the extent that any Option does not qualify
as an ISO (whether because of its provisions or the time or manner of its
exercise or otherwise), such Option, or the portion thereof which does not so
qualify, shall constitute a separate NQSO.
 
(c) Option Price. The Option Price for each Option shall be determined by the
Committee and set forth in the Award Agreement; provided that, subject to
Section 6(i)(iii), the Option Price of an Option shall be not less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date of
such Option; provided further, that Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4(d), in the form of stock
options, shall have an Option Price per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted, as determined by the
Committee.
 
(d) Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine as of the Grant Date and set forth in
the Award Agreement; provided, however, that no Incentive Stock Option shall be
exercisable later than the tenth (10th) anniversary of its Grant Date. The
period of time over which a Nonqualified Stock Option may be exercised shall be
automatically extended if on the scheduled expiration date of such Option the
Participant’s exercise of such Option would violate an applicable law; provided,
however, that during such extended exercise period the Option may only be
exercised to the extent the Option was exercisable in accordance with its terms
immediately prior to such scheduled expiration date; provided further, however,
that such extended exercise period shall end not later than thirty (30) days
after the exercise of such Option first would no longer violate such law.
 
(e) Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant. The Committee, in its
discretion, may allow a Participant to exercise an Option that has not otherwise
become exercisable pursuant to the applicable Award Agreement, in which case the
Shares then issued shall be Shares of Restricted Stock having a Period of
Restriction analogous to the exercisability provisions of the Option.
 
(f) Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, in a form specified or accepted by the Committee, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Section 17. The Option
Price upon exercise of any Option shall be payable to the Company in full by
cash, check or such cash equivalent as the Committee may accept. If approved by
the Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, payment
of the Option Price, in full or in part, may also be made as follows:
 
(i) Payment may be made in the form of unrestricted and unencumbered Shares (by
actual delivery of such Shares or by attestation) already owned by the
Participant exercising such Option, or by such Participant and his or her spouse
jointly (based on the Fair Market Value of the Common Stock on the date the
Option is exercised); provided, however, that, in the case of an Incentive Stock
Option, the right to make a payment in the form of such already owned Shares may
be authorized only as of the Grant Date of such Incentive Stock Option and
provided further that such already owned Shares must have been either previously
acquired by the Participant on the open market or held by the Participant for at
least six (6) months at the time of exercise (or meet any such other
requirements as the Committee may determine are necessary in order to avoid an
accounting earnings charge on account of the use of such Shares to pay the
Option Price).


12



--------------------------------------------------------------------------------



 



(ii) Payment may be made by means of a broker-assisted “cashless exercise”
pursuant to which a Participant may elect to deliver a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of Share sale or loan
proceeds necessary to pay the Option Price, and, if requested, the amount of any
federal, state, local or non-United States withholding taxes.
 
(iii) Payment may be made by instructing the Company to withhold a number of
Shares otherwise deliverable to the Participant pursuant to the Option having an
aggregate Fair Market Value on the date of exercise equal to the product of:
(1) Option Price multiplied by (2) the number of Shares in respect of which the
Option shall have been exercised.
 
(iv) Payment may be made by any other method approved or accepted by the
Committee in its discretion.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment in accordance
with the preceding provisions of this Section 6(f) and satisfaction of tax
obligations in accordance with Section 17, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 22(g). Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.
 
(g) Rights as a Stockholder. No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a stockholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.
 
(h) Termination of Service. The Committee may establish and set forth in the
applicable Award Agreement the terms and conditions on which an Option shall
remain exercisable, if at all, upon a Participant’s Termination of Service. To
the extent that a Participant is not entitled to exercise an Option at the date
of his or her Termination of Service, or if the Participant (or other person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time period specified in the Award Agreement or below (as
applicable), effective as of the date of such Termination of Service or
expiration of such time period (as applicable), the Option shall terminate and
cease to be exercisable. Notwithstanding the foregoing provisions of this
Section 6(h) to the contrary, the Committee may determine in its discretion that
an Option may be exercised following any such Termination of Service, whether or
not exercisable at the time of such Termination of Service. If there is an SEC
blackout period (or a Committee-imposed blackout period) that prohibits the
buying or selling of Shares during any part of the ten day period before
termination of any Option based on the Termination of Service of a Participant,
the period for exercising such Option shall be automatically extended until ten
days beyond when such blackout period ends. Notwithstanding any provision of the
Plan or an Award Agreement, in no event may an Option be exercised after the
expiration date of the original term of such Option set forth in the applicable
Award Agreement, except as provided in the last sentence of Section 6(d).
Subject to the last sentence of this Section 6(h), a Participant’s Option shall
be forfeited upon his or her Termination of Service, except as set forth below:
 
(i) Not for Cause. Upon a Participant’s Termination of Service for any reason
other than for Cause, any Option held by such Participant that was exercisable
immediately before such Termination of Service may be exercised at any time
until the earlier of (A) the ninetieth (90th) day following such Termination of
Service and (B) the expiration date of the original term of such Option set
forth in the applicable Award Agreement. The Committee may, in its discretion,
extend the period of time over which a Nonqualified Stock Option may be
exercised beyond the period specified in the immediately preceding sentence, but
not beyond the earlier to occur of (I) one (1) year following the time specified
in clause (A) of such sentence and (II) the expiration date of the original term
of such Option set forth in the applicable Award Agreement.


13



--------------------------------------------------------------------------------



 



(ii) Cause. Upon a Participant’s Termination of Service for Cause, any Option
held by such Participant shall be forfeited, effective as of such Termination of
Service.
 
Notwithstanding the foregoing provisions of this Section 6(h), the Committee
shall have the power, in its discretion, to apply different rules concerning the
consequences of a Termination of Service; provided, however, that such rules
shall be set forth in the applicable Award Agreement.
 
(i) Limitations on Incentive Stock Options.
 
(i) General. No ISO shall be granted to any Eligible Individual who is not an
Employee of the Company or a Subsidiary on the Grant Date of such Option. Any
ISO granted under the Plan shall contain such terms and conditions, consistent
with the Plan, as the Committee may determine to be necessary to qualify such
Option as an “incentive stock option” under Section 422 of the Code. Any ISO
granted under the Plan may be modified by the Committee to disqualify such
Option from treatment as an “incentive stock option” under Section 422 of the
Code.
 
(ii) $100,000 Per Year Limitation. Notwithstanding any intent to grant ISOs, an
Option granted under the Plan will not be considered an ISO to the extent that
it, together with any other “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to subsection (d) of such Section)
under the Plan and any other “incentive stock option” plans of the Company, any
Subsidiary and any “parent corporation” of the Company within the meaning of
Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the Grant Date of the Option with respect to such Shares. The
rule set forth in the preceding sentence shall be applied by taking Options into
account in the order in which they were granted.
 
(iii) Options Granted to Certain Stockholders. No ISO shall be granted to an
individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the Grant Date of such Option, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code. This restriction does not
apply if at the Grant Date of such ISO the Option Price of the ISO is at least
110% of the Fair Market Value of a Share on the Grant Date such ISO, and the ISO
by its terms is not exercisable after the expiration of five years from such
Grant Date.
 
7. Stock Appreciation Rights.
 
(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant an SAR (i) in connection with, and at
the Grant Date of, a related Option (a “Tandem SAR”), or (ii) independent of,
and unrelated to, an Option (a “Freestanding SAR”). The Committee shall have
complete discretion in determining the number of Shares to which a SAR pertains
(subject to Section 4) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to any SAR.
 
(b) Grant Price. The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7(b). The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date of such Freestanding SAR, except in the case of Substitute Awards or Awards
granted in connection with an adjustment provided for in Section 4(d). The Grant
Price of a Tandem SAR shall be equal to the Option Price of the related Option.
 
(c) Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR shall be exercisable
only when and to the extent the related Option is exercisable and may be
exercised only with respect to the Shares for which the related Option is then


14



--------------------------------------------------------------------------------



 



exercisable. A Tandem SAR shall entitle a Participant to elect, in the manner
set forth in the Plan and the applicable Award Agreement, in lieu of exercising
his or her unexercised related Option for all or a portion of the Shares for
which such Option is then exercisable pursuant to its terms, to surrender such
Option to the Company with respect to any or all of such Shares and to receive
from the Company in exchange therefor a payment described in Section 7(g). An
Option with respect to which a Participant has elected to exercise a Tandem SAR
shall, to the extent of the Shares covered by such exercise, be canceled
automatically and surrendered to the Company. Such Option shall thereafter
remain exercisable according to its terms only with respect to the number of
Shares as to which it would otherwise be exercisable, less the number of Shares
with respect to which such Tandem SAR has been so exercised. Notwithstanding any
other provision of the Plan to the contrary, with respect to a Tandem SAR
granted in connection with an ISO: (i) the Tandem SAR will expire no later than
the expiration of the related ISO; (ii) the value of the payment with respect to
the Tandem SAR may not exceed the difference between the Fair Market Value of
the Shares subject to the related ISO at the time the Tandem SAR is exercised
and the Option Price of the related ISO; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.
 
(d) Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement. An
Agreement may provide that the period of time over which a Freestanding SAR may
be exercised shall be automatically extended if on the scheduled expiration date
of such SAR the Participant’s exercise of such SAR would violate an applicable
law; provided, however, that during such extended exercise period the SAR may
only be exercised to the extent the SAR was exercisable in accordance with its
terms immediately prior to such scheduled expiration date; provided further,
however, that such extended exercise period shall end not later than thirty
(30) days after the exercise of such SAR first would no longer violate such law.
 
(e) Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of Shares to which the SAR pertains, the Grant
Price, the term of the SAR, and such other terms and conditions as the Committee
shall determine in accordance with the Plan.
 
(f) Term of SARs. The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that the term of
any Tandem SAR shall be the same as the related Option.
 
(g) Payment of SAR Amount. An election to exercise SARs shall be deemed to have
been made on the date of Notice of such election to the Company. As soon as
practicable following such Notice, the Participant shall be entitled to receive
payment from the Company in an amount determined by multiplying:
 
(i) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by
 
(ii) The number of Shares with respect to which the SAR is exercised.
 
Notwithstanding the foregoing provisions of this Section 7(g) to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR. At the
discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value as of the date of such exercise
or in some combination thereof.
 
(h) Rights as a Stockholder. A Participant receiving a SAR shall have the rights
of a stockholder only as to Shares, if any, actually issued to such Participant
upon satisfaction or achievement of the terms and conditions of the Award, and
in accordance with the provisions of the Plan and the


15



--------------------------------------------------------------------------------



 



applicable Award Agreement, and not with respect to Shares to which such Award
relates but which are not actually issued to such Participant.
 
(i) Termination of Service. The provisions of Section 6(h) above shall apply to
any SAR upon and after the Termination of Service of the Participant holding
such SAR, except that in the case of any Freestanding SAR, the reference to the
last sentence of Section 6(d) therein shall be deemed a reference to
Section 7(d).
 
8. Restricted Stock and Restricted Stock Units.
 
(a) Awards of Restricted Stock and Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Awards of
Restricted Stock may be made with or without the requirement of a cash payment
from the Participant to whom such Award is made in exchange for, or as a
condition precedent to, the completion of such Award and the issuance of Shares
of Restricted Stock, and any such required cash payment shall be set forth in
the applicable Agreement. Subject to the terms and conditions of this Section 8
and the Award Agreement, upon delivery of Shares of Restricted Stock to a
Participant, or creation of a book entry evidencing a Participant’s ownership of
Shares of Restricted Stock, pursuant to Section 8(f), the Participant shall have
all of the rights of a stockholder with respect to such Shares, subject to the
terms and restrictions set forth in this Section 8 or the applicable Award
Agreement or as determined by the Committee.
 
(b) Award Agreement. Each Restricted Stock and/or Restricted Stock Unit Award
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.
 
(c) Nontransferability of Restricted Stock. Except as provided in this
Section 8, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.
 
(d) Period of Restriction and Other Restrictions. The Period of Restriction
shall lapse with respect to an Award of Restricted Stock or Restricted Stock
Units based on a Participant’s continuing service or employment with the Company
or an Affiliate, the achievement of performance goals, the satisfaction of other
conditions or restrictions or upon the occurrence of other events, in each case,
as determined by the Committee, at its discretion, and stated in the Award
Agreement; provided, however, that, except with respect to Awards of Restricted
Stock and/or Restricted Stock Units of up to an aggregate of 1,500,000 Shares
granted during the term of the Plan, such Period of Restriction shall lapse:
(i) in full with respect to all Shares underlying such Award at the expiration
of a period not less than three years from the Grant Date of such Award;
(y) proportionally in equal installments of the Shares underlying such Award
over a period not less than three years from the Grant Date of such Award; or
(z) in the case an Award subject to the achievement of performance goals, a
Performance Period of not less than one year with respect to which it is to be
determined whether the performance goals applicable to such Award have been
achieved, except that the Period of Restriction may lapse earlier in the event
of the death or disability of the Participant, on such terms as the Committee
shall determine, or in accordance with Section 15 hereof. The Committee shall
not have the authority to otherwise accelerate the lapse of the Period of
Restriction with respect to an Award of Restricted Stock or Restricted Stock
Units.
 
(e) Delivery of Shares and Settlement of Restricted Stock Units. Upon the
expiration of the Period of Restriction with respect to any Shares of Restricted
Stock, the restrictions set forth in the applicable Award Agreement shall be of
no further force or effect with respect to such Shares, except as set forth in
such Award Agreement. If applicable stock certificates are held by the Secretary
of the Company or an escrow holder, upon such expiration, the Company shall
deliver to the Participant, or


16



--------------------------------------------------------------------------------



 



his beneficiary, without charge, the stock certificate evidencing the Shares of
Restricted Stock that have not then been forfeited and with respect to which the
Period of Restriction has expired. Unless otherwise provided by the Committee in
an Award Agreement, upon the expiration of the Period of Restriction with
respect to any outstanding Restricted Stock Units, the Company shall deliver to
the Participant, or his beneficiary, without charge, one Share for each such
outstanding Restricted Stock Unit; provided, however, that the Committee may, in
its discretion, elect to: (i) pay cash or part cash and part Shares in lieu of
delivering only Shares in respect of such Restricted Stock Units or (ii) defer
the delivery of Shares beyond the expiration of the Period of Restriction. If a
cash payment is made in lieu of delivering Shares, the amount of such payment
shall be equal to the Fair Market Value of such Shares as of the date on which
the Period of Restriction lapsed with respect to such Restricted Stock Units
less applicable tax withholdings in accordance with Section 17.
 
(f) Forms of Restricted Stock Awards. Each Participant who receives an Award of
Shares of Restricted Stock shall be issued a stock certificate or certificates
evidencing the Shares covered by such Award registered in the name of such
Participant, which certificate or certificates shall bear an appropriate legend,
and, if the Committee determines that the Shares of Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending expiration of the Period of Restriction, the Committee may require the
Participant to additionally execute and deliver to the Company: (i) an escrow
agreement satisfactory to the Committee, if applicable, and (ii) the appropriate
stock power (endorsed in blank) with respect to such Shares of Restricted Stock.
If a Participant shall fail to execute an Award Agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and blank stock power
within the amount of time specified by the Committee, the Award shall be null
and void. The Committee may require a Participant who receives a certificate or
certificates evidencing a Restricted Stock Award to immediately deposit such
certificate or certificates, together with a stock power or other appropriate
instrument of transfer, endorsed in blank by the Participant, with signatures
guaranteed in accordance with the Exchange Act if required by the Committee,
with the Secretary of the Company or an escrow holder as provided in the
immediately following sentence. The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award. Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner. The holding of Shares of Restricted Stock
by the Company or such an escrow holder, or the use of book entries to evidence
the ownership of Shares of Restricted Stock, in accordance with this
Section 8(f), shall not affect the rights of Participants as owners of the
Shares of Restricted Stock awarded to them, nor affect the restrictions
applicable to such shares under the Award Agreement or the Plan, including the
Period of Restriction.
 
(g) Rights as a Stockholder. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock shall have the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant
receiving Restricted Stock Units shall have the rights of a stockholder only as
to Shares, if any, actually issued to such Participant upon expiration of the
Period of Restriction and satisfaction or achievement of the terms and
conditions of the Award, and in accordance with the provisions of the Plan and
the applicable Award Agreement, and not with respect to Shares to which such
Award relates but which are not actually issued to such Participant.


17



--------------------------------------------------------------------------------



 



(h) Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be credited with any cash
dividends paid with respect to such Shares while they are so held, unless
determined otherwise by the Committee and set forth in the Award Agreement. The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate. Except as set forth in the Award Agreement, in the event of (i) any
adjustment as provided in Section 4(d), or (ii) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, as relate to the original Shares of Restricted Stock.
 
(i) Termination of Service; Forfeiture. Except as otherwise provided in this
Section 8(i), during the Period of Restriction, any Restricted Stock Units
and/or Shares of Restricted Stock held by a Participant shall be forfeited and
revert to the Company (or, if Shares of Restricted Sock were sold to the
Participant, the Participant shall be required to resell such Shares to the
Company at cost) upon the Participant’s Termination of Service or the failure to
meet or satisfy any applicable performance goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement. To the
extent Shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such Shares shall be returned to the Company, and
all rights of the Participant to such Shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.
Each applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock, then subject to the Period of Restriction, following such
Participant’s Termination of Service. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for, or circumstances
of, such Termination of Service.
 
9. Other Stock-Based Awards.
 
(a) Other Stock-Based Awards. The Committee may grant types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares), in such amounts
and subject to such terms and conditions, as the Committee shall determine. Such
Other Stock-Based Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares. The terms and conditions of such Awards shall be consistent with the
Plan and set forth in the Award Agreement and need not be uniform among all such
Awards or all Participants receiving such Awards.
 
(b) Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion, and
any such performance goals shall be set forth in the applicable Award Agreement.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which such performance goals are met.
 
(c) Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
as set forth in the Award Agreement, in cash, Shares or a combination of cash
and Shares, as the Committee determines.
 
(d) Rights as a Stockholder. A Participant receiving an Other Stock-Based Award
shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon satisfaction or achievement of the terms and
conditions of the Award, and in accordance with the provisions of the Plan and
the applicable Award Agreement, and not with respect to Shares to which such
Award relates but which are not actually issued to such Participant.
 
(e) Termination of Service. The Committee shall determine the extent to which
the Participant shall have the right to receive Other Stock-Based Awards
following the Participant’s Termination of


18



--------------------------------------------------------------------------------



 



Service. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in the applicable Award Agreement,
but need not be uniform among all Other Stock-Based Awards issued pursuant to
the Plan, and may reflect distinctions based on the reasons for Termination of
Service.
 
10. Dividend Equivalents. Unless otherwise provided by the Committee, no
adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award. The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 22(d). Any Award
of Dividend Equivalents may be credited as of the dividend payment dates, during
the period between the Grant Date of the Award and the date the Award becomes
payable or terminates or expires, as determined by the Committee. Dividend
Equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Dividend Equivalents shall be converted to cash or additional
Shares by such formula and at such time, and shall be paid at such times, as may
be determined by the Committee.
 
11. Cash-Based Awards.
 
(a) Grant of Cash-Based Awards. Subject to the terms of the Plan, Cash-Based
Awards may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Committee, in
accordance with the Plan. A Cash-Based Award entitles the Participant who
receives such Award to receive a payment in cash upon the attainment of
applicable performance goals for the applicable Performance Period, and/or
satisfaction of other terms and conditions, in each case determined by the
Committee, and which shall be set forth in the Award Agreement. The terms and
conditions of such Awards shall be consistent with the Plan and set forth in the
Award Agreement and need not be uniform among all such Awards or all
Participants receiving such Awards.
 
(b) Earning and Payment of Cash-Based Awards. Cash-Based Awards shall become
earned, in whole or in part, based upon the attainment of performance goals
specified by the Committee and/or the occurrence of any event or events and/or
satisfaction of such terms and conditions, including a Change in Control, as the
Committee shall determine, either at or after the Grant Date. The Committee
shall determine the extent to which any applicable performance goals and/or
other terms and conditions of a Cash-Based Award are attained or not attained
following conclusion of the applicable Performance Period. The Committee may, in
its discretion, waive any such performance goals and/or other terms and
conditions relating to any such Award, subject to Section 12, if applicable.
Payment of earned Cash-Based Awards shall be as determined by the Committee and
set forth in the Award Agreement.
 
(c) Termination of Service. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to retain any Cash-Based Award
following such Participant’s Termination of Service. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
applicable Award Agreement, need not be uniform among all such Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
Termination of Service.
 
12. Performance Compensation Awards.
 
(a) Generally. The Committee shall have authority, at the time of grant of any
Award under Sections 8, 9 and 11 of the Plan to designate such Award as a
Performance Compensation Award. A Performance Compensation Award is intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code. In the event that the Committee determines, in its discretion, to
grant Awards that are not designated as Performance Compensation Awards, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and may, in its discretion, base earning of such Awards on
performance measures other than those set forth in Section 12(c).


19



--------------------------------------------------------------------------------



 



(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have
discretion to select the length of such Performance Period, the type or types of
Performance Compensation Awards to be issued, the Performance Measure or
Performance Measures that will be used to establish the Performance Goal or
Performance Goals, the kinds and/or levels of the Performance Goal or
Performance Goals that is or are to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.
 
(c) Performance Measures. The Performance Measures that shall be used to
establish the Performance Goals shall be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational units, or any combination of the foregoing) and shall include the
following: (i) net earnings or net income (before or after interest, taxes
and/or other adjustments); (ii) basic or diluted earnings per share (before or
after interest, taxes and/or other adjustments); (iii) book value per share;
(iv) net revenue or revenue growth; (v) net interest margin; (vi) operating
profit (before or after taxes); (vii) return on assets, equity, capital, revenue
or similar measure; (viii) cash flow (including operating cash flow and free
cash flow); (ix) share price (including growth measures and total shareholder
return); (x) working capital; (xi) expense targets, including fuel;
(xii) margins; (xiii) operating efficiency; (xiv) measures of economic value
added; (xv) asset quality; (xvi) enterprise value; (xvii) employee retention;
(xviii) attainment of strategic or operational initiatives; (xix) asset growth;
(xx) dividend yield; (xxi) market share, mergers, acquisitions, or sales of
assets; (xxii) cost per available seat mile; (xxiii) revenue per seat mile
available; (xxiv) revenue per seat mile; (xxv) percentage of flights completed
on time; (xxvi) percentage of scheduled flights completed; (xxvii) lost
passenger baggage; (xxviii) aircraft utilization; (xxix) revenue per employee;
(xxx) employee satisfaction/engagement/net promoter score; (xxxi) customer
satisfaction / net promoter score; or (xxxii) any combination of the foregoing.
Any one or more of the Performance Measures may be used on an absolute or
relative basis to measure the performance of the Company and/or one or more
Affiliates as a whole or any business unit(s) of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may determine in its
discretion, or any of the above Performance Measures may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its discretion, determines, or as compared
to various stock market indices. To the extent required under Section 162(m) of
the Code, the Committee shall, within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code), define in an objective fashion the manner of
calculating the relevant Performance Measures and Performance Goals it selects
to use for such Performance Period and thereafter communicate such Performance
Measures and Performance Goals to the Participant.
 
(d) Modification of Performance Goals. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such alterations,
the Committee shall have discretion to make such alterations without obtaining
stockholder approval. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter to
the extent the exercise of such authority at such time would not cause the
Performance Compensation Awards granted to any Participant for such Performance
Period to fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, in its discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v) the
cumulative effect of changes in accounting principles; (vi) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion


20



--------------------------------------------------------------------------------



 



No. 30 (or any successor pronouncement thereto); (vii) acquisitions,
divestitures or discontinued operations; (viii) gains or losses on refinancing
or extinguishment of debt; (ix) foreign exchange gains and losses; (x) a change
in the Company’s fiscal year; (xi) any other specific unusual events, or
objectively determinable category thereof and (xii) any other specific
nonrecurring events, or objectively determinable category thereof.
 
(e) Payment of Performance Compensation Awards. A Participant shall be eligible
to receive payment in respect of a Performance Compensation Award only to the
extent that the Performance Goals for such Award are achieved and the
Performance Formula as applied against such Performance Goals determines that
all or some portion of such Participant’s Award has been earned for the
Performance Period. After the close of each Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for such Performance Period have been achieved and, if so, determine and
certify in writing the amount of the Performance Compensation Award to be paid
to the Participant and, in so doing, the Committee may use negative discretion,
consistent with Section 162(m), to eliminate or reduce, but not increase, the
amount of the Award otherwise payable to the Participant based upon such
performance. The Committee shall not have discretion to (i) waive the
achievement of Performance Goals applicable to any Performance Compensation
Award, except in the case of the Participant’s death, disability or a Change in
Control or (ii) increase a Performance Compensation Award above the applicable
limits set forth in Section 4(c), except as otherwise provided in the Plan.
 
13. Transferability Of Awards; Beneficiary Designation.
 
(a) Transferability of Incentive Stock Options. No ISO or Tandem SAR granted in
connection with an ISO may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution or in accordance with Section 13(c). Further, all ISOs and Tandem
SARs granted in connection with ISOs granted to a Participant shall be
exercisable during his or her lifetime only by such Participant.
 
(b) All Other Awards. Except as otherwise provided in Section 8(e) or
Section 13(c) or a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to
Section 13(a) and any applicable Period of Restriction; provided further,
however, that no Award may be transferred for value or other consideration
without first obtaining approval thereof by the stockholders of the Company.
Further, except as otherwise provided in a Participant’s Award Agreement or
otherwise determined at any time by the Committee, or unless the Committee
decides to permit further transferability, subject to Section 13(a) and any
applicable Period of Restriction, all Awards granted to a Participant under the
Plan, and all rights with respect to such Awards, shall be exercisable or
available during his or her lifetime only by or to such Participant. With
respect to those Awards, if any, that are permitted to be transferred to another
individual, references in the Plan to exercise or payment related to such Awards
by or to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee. In the event any Award is
exercised by or otherwise paid to the executors, administrators, heirs or
distributees of the estate of a deceased Participant, or such a Participant’s
beneficiary, or the transferee of an Award, in any such case, pursuant to the
terms and conditions of the Plan and the applicable Agreement and in accordance
with such terms and conditions as may be specified from time to time by the
Committee, the Company shall be under no obligation to issue Shares thereunder
unless and until the Company is satisfied, as determined in the discretion of
the Committee, that the person or persons exercising such Award, or to receive
such payment, are the duly appointed legal representative of the deceased
Participant’s estate or the proper legatees or distributees thereof or the named
beneficiary of such Participant, or the valid transferee of such Award, as
applicable. Any purported assignment, transfer or encumbrance of an Award that
does not comply with this Section 13(b) shall be void and unenforceable against
the Company.


21



--------------------------------------------------------------------------------



 



(c) Beneficiary Designation. Each Participant may, from time to time, name any
beneficiary or beneficiaries who shall be permitted to exercise his or her
Option or SAR or to whom any benefit under the Plan is to be paid in case of the
Participant’s death before he or she fully exercises his or her Option or SAR or
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.
 
14. Rights of Participants.
 
(a) Rights or Claims. No person shall have any rights or claims under the Plan
except in accordance with the provisions of the Plan and any applicable Award
Agreement. The liability of the Company and any Affiliate under the Plan is
limited to the obligations expressly set forth in the Plan, and no term or
provision of the Plan may be construed to impose any further or additional
duties, obligations, or costs on the Company or any Affiliate thereof or the
Board or the Committee not expressly set forth in the Plan. The grant of an
Award under the Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in the Plan as being applicable to such type of Award, or to all
Awards, or as are expressly set forth in the Award Agreement evidencing such
Award. Without limiting the generality of the foregoing, neither the existence
of the Plan nor anything contained in the Plan or in any Award Agreement shall
be deemed to:
 
(i) Give any Eligible Individual the right to be retained in the employment or
service of the Company and/or an Affiliate, whether in any particular position,
at any particular rate of compensation, for any particular period of time or
otherwise;
 
(ii) Restrict in any way the right of the Company and/or an Affiliate to
terminate, change or modify any Eligible Individual’s employment or service at
any time with or without Cause;
 
(iii) Confer on any Eligible Individual any right of continued relationship with
the Company and/or an Affiliate, or alter any relationship between them,
including any right of the Company or an Affiliate to terminate, change or
modify its relationship with an Eligible Individual;
 
(iv) Constitute a contract of employment or service between the Company or any
Affiliate and any Eligible Individual, nor shall it constitute a right to remain
in the employ or service of the Company or any Affiliate;
 
(v) Give any Eligible Individual the right to receive any bonus, whether payable
in cash or in Shares, or in any combination thereof, from the Company and/or an
Affiliate, nor be construed as limiting in any way the right of the Company
and/or an Affiliate to determine, in its sole discretion, whether or not it
shall pay any Eligible Individual bonuses, and, if so paid, the amount thereof
and the manner of such payment; or
 
(vi) Give any Participant any rights whatsoever with respect to an Award except
as specifically provided in the Plan and the Award Agreement.
 
(b) Adoption of the Plan. The adoption of the Plan shall not be deemed to give
any Eligible Individual or any other individual any right to be selected as a
Participant or to be granted an Award, or, having been so selected, to be
selected to receive a future Award.
 
(c) Vesting. Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to exercise or otherwise vest in any Award not exercisable
or vested at the Grant Date thereof shall only result from continued services as
a Non-Employee Director or Consultant or continued employment, as the case may
be, with the Company or any Affiliate, or satisfaction of any other performance
goals or other conditions or restrictions applicable, by its terms, to such
Award, except, in each such case, as the Committee may, in its discretion,
expressly determine otherwise.


22



--------------------------------------------------------------------------------



 



(d) No Effects on Benefits; No Damages. Payments and other compensation received
by a Participant under an Award are not part of such Participant’s normal or
expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, policies, programs,
arrangements or otherwise. A Participant shall, by participating in the Plan,
waive any and all rights to compensation or damages in consequence of
Termination of Service of such Participant for any reason whatsoever, whether
lawfully or otherwise, insofar as those rights arise or may arise from such
Participant ceasing to have rights under the Plan as a result of such
Termination of Service, or from the loss or diminution in value of such rights
or entitlements, including by reason of the operation of the terms of the Plan
or the provisions of any statute or law relating to taxation. No claim or
entitlement to compensation or damages arises from the termination of the Plan
or diminution in value of any Award or Shares purchased or otherwise received
under the Plan.
 
(e) One or More Types of Awards. A particular type of Award may be granted to a
Participant either alone or in addition to other Awards under the Plan.
 
15. Change In Control.
 
(a) Alternative Awards. The occurrence of a Change in Control will not itself
result in the cancellation, acceleration of exercisability or vesting, lapse of
any Period of Restriction or settlement or other payment with respect to any
outstanding Award to the extent that the Board or the Committee determines in
its discretion, prior to such Change in Control, that such outstanding Award
shall be honored or assumed, or new rights substituted therefor (such honored,
assumed or substituted Award being hereinafter referred to as an “Alternative
Award”) by the New Employer, provided that any Alternative Award must:
 
(i) be based on securities that are traded on an established United States
securities market, or which will be so traded within sixty (60) days following
the Change in Control;
 
(ii) provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including an identical
or better exercise or vesting schedule and identical or better timing and
methods of payment;
 
(iii) have substantially equivalent economic value to such Award immediately
prior to the Change in Control (as determined by the Board or the Committee (as
constituted prior to the Change in Control), in its discretion);
 
(iv) have terms and conditions which provide that if the Participant incurs a
Termination of Service by the New Employer under any circumstances other than
involuntary Termination of Service for Cause or resignation without Good Reason
within eighteen (18) months following the Change in Control, (1) any conditions
on a Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, such Alternative Award shall be waived or shall
lapse in full, and such Alternative Award shall become fully vested and
exercisable, as the case may be, and (2) to the extent applicable, each such
Alternative Award outstanding as of the date of such Termination of Service may
thereafter be exercised until the later of (A) the last date on which such Award
would have been exercisable in the absence of this Section 15(a), and (B) the
earlier of (I) the third anniversary of such Change in Control and
(II) expiration of the term of such Award; and
 
(v) not subject the Participant to the assessment of additional taxes under
Section 409A of the Code.
 
(b) Accelerated Vesting and Payment.
 
(i) In the event Section 15(a) does not apply, upon a Change in Control, (1) all
outstanding Awards shall become fully vested, nonforfeitable and, to the extent
applicable, exercisable


23



--------------------------------------------------------------------------------



 



immediately prior to the Change in Control; (2) the Board or the Committee (as
constituted prior the Change in Control) shall provide that in connection with
the Change in Control (A) each outstanding Option and Stock Appreciation Right
shall be cancelled in exchange for an amount (payable in accordance with
Section 15(b)(ii)) equal to the excess, if any, of the Fair Market Value of the
Common Stock on the date of the Change in Control over the Option Price or Grant
Price applicable to such Option or Stock Appreciation Right, (B) each Share of
Restricted Stock, each Restricted Stock Unit and each other Award denominated in
Shares shall be cancelled in exchange for an amount (payable in accordance with
Section 15(b)(ii)) equal to the Change in Control Price multiplied by the number
of Shares covered by such Award, (C) each Award not denominated in Shares shall
be cancelled in exchange for the full amount of such Award (payable in
accordance with Section 15(b)), and (D) any Award the payment or settlement of
which was deferred under Section 22(d) or otherwise shall be cancelled in
exchange for the full amount of such deferred Award (payable in accordance with
Section 15(b)(ii)); (3) the target performance goals applicable to any
outstanding Awards shall be deemed to have been attained in full (unless actual
performance exceeds the target, in which case actual performance shall be used)
for the entire applicable Performance Period then outstanding; and (4) the Board
or the Committee (as constituted prior the Change in Control) may, in addition
to the consequences otherwise set forth in this Section 15(b)(i), make
adjustments and / or settlements of outstanding Awards as it deems appropriate
and consistent with the Plan’s purposes.
 
(ii) Payments. Payment of any amounts in accordance with this Section 15(b)
shall be made in cash or, if determined by the Board or the Committee (as
constituted prior to the Change in Control), in securities of the New Employer
that are traded on an established United States securities market, or which will
be so traded within sixty (60) days following the Change in Control, having an
aggregate fair market value (as determined by such Board or Committee) equal to
such amount or in a combination of such securities and cash. All amounts payable
hereunder shall be payable in full, as soon as reasonably practicable, but in no
event later than ten (10) business days, following the Change in Control.
 
(c) Certain Terminations of Service Prior to Change in Control. Any Participant
who incurs a Termination of Service under any circumstances other than
involuntary Termination of Service for Cause or resignation without Good Reason
on or after the date on which the Company entered into an agreement in principle
the consummation of which would constitute a Change in Control, but prior to
such consummation, and such Change in Control actually occurs, shall be treated,
solely for purposes of the Plan (including this Section 15), as continuing in
the Company’s, or the applicable Affiliate’s, employment or service until the
occurrence of such Change in Control and to have been Terminated under such
circumstances immediately thereafter.
 
(d) Termination, Amendment, and Modifications of Change in Control Provisions.
Notwithstanding any other provision of the Plan or any Award Agreement
provision, the provisions of this Section 15 may not be terminated, amended, or
modified on or after the date of a Change in Control to materially impair any
Participant’s Award theretofore granted and then outstanding under the Plan
without the prior written consent of such Participant.
 
(e) No Implied Rights; Other Limitations. No Participant shall have any right to
prevent the consummation of any of the acts described in Section 4(d) or this
Section 15 affecting the number of Shares available to, or other entitlement of,
such Participant under the Plan or such Participant’s Award. Any actions or
determinations of the Committee under this Section 15 need not be uniform as to
all outstanding Awards, nor treat all Participants identically. Notwithstanding
the foregoing provisions of this Section 15, the Committee shall determine the
adjustments provided in this Section 15: (i) subject to Section 17(g)(vi), and
(ii) after taking into account, among other things, to the extent applicable,
the provisions of the Code applicable to Incentive Stock Options, and in no
event may any ISO be exercised after ten (10) years from the Grant Date thereof.


24



--------------------------------------------------------------------------------



 



16. Amendment and Termination.
 
(a) Amendment and Termination of the Plan. The Board may, at any time and with
or without prior notice, amend, alter, suspend or terminate the Plan,
retroactively or otherwise, but no such amendment, alteration, suspension or
termination of the Plan shall be made which would materially impair the
previously accrued rights of any Participant with respect to a previously
granted Award without such Participant’s consent, except any such amendment made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by any applicable
law, tax rules, stock exchange rules or accounting rules (including as necessary
to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the Shares may be listed or quoted or to
prevent the Company from being denied a tax deduction under Section 162(m) of
the Code).
 
(b) Amendment of Awards. Subject to the immediately following sentence, the
Committee may unilaterally amend or alter the terms of any Award theretofore
granted, including any Award Agreement, retroactively or otherwise, but no such
amendment shall cause an Award that is intended to qualify as a Performance
Compensation Award not to so qualify or otherwise be inconsistent with the terms
and conditions of the Plan or materially impair the previously accrued rights of
the Participant to whom such Award was granted with respect to such Award
without his or her consent, except such an amendment made to cause the Plan or
such Award to comply with applicable law, tax rules, stock exchange rules or
accounting rules. Except pursuant to Section 4(d) or as approved by the
Company’s stockholders, during any period that the Company is subject to the
reporting requirements of the Exchange Act, the terms of an outstanding Option
or SAR may not be amended to reduce the Option Price or Grant Price thereof, an
outstanding Option or SAR may not be cancelled in exchange for cash, the
granting of an Option or SAR to the Participant at a lower Option Price or Grant
Price, or the granting to the Participant another Award of a different type, and
no Option or SAR shall otherwise be subject to any action that is considered a
“repricing” for purposes of the stockholder approval rules of the Applicable
Exchange.
 
17. Tax Withholding and Other Tax Matters.
 
(a) Tax Withholding. The Company and/or any Affiliate are authorized to withhold
from any Award granted or payment due under the Plan the amount of all Federal,
state, local and non-United States taxes due in respect of such Award or payment
and take any such other action as may be necessary or appropriate, as determined
by the Committee, to satisfy all obligations for the payment of such taxes. No
later than the date as of which an amount first becomes includible in the gross
income or wages of a Participant for federal, state, local, or non-U.S. tax
purposes with respect to any Award, such Participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state, local or non-U.S. taxes or social security (or similar)
contributions of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan shall be conditional on
such payment or satisfactory arrangements (as determined by the Committee in its
discretion), and the Company and the Affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to such Participant, whether or not under the Plan.
 
(b) Withholding or Tendering Shares. Without limiting the generality of
Section 17(a), subject to any applicable laws, a Participant may (unless
disallowed by the Committee) elect to satisfy or arrange to satisfy, in whole or
in part, the tax obligations incident to an Award by: (i) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award (provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and non-United States withholding obligations using the
minimum statutory withholding rates for Federal, state, local and/or
non-U.S. tax purposes, including payroll taxes, that are applicable to
supplemental taxable income) and/or (ii) tendering to the Company Shares already
owned by such Participant (or by such Participant and his or her spouse


25



--------------------------------------------------------------------------------



 



jointly) and either previously acquired by the Participant on the open market or
held by the Participant for at least six (6) months at the time of exercise or
payment (or which meet any such other requirements as the Committee may
determine are necessary in order to avoid an accounting earnings charge on
account of the use of such Shares to satisfy such tax obligations), based, in
each case, on the Fair Market Value of the Common Stock on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for settlement of withholding obligations with
Common Stock.
 
(c) Restrictions. The satisfaction of tax obligations pursuant to this
Section 17 shall be subject to such restrictions as the Committee may impose,
including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.
 
(d) Special ISO Obligations. The Committee may require a Participant to give
prompt written notice to the Company concerning any disposition of Shares
received upon the exercise of an ISO within: (i) two (2) years from the Grant
Date such ISO to such Participant or (ii) one (1) year from the transfer of such
Shares to such Participant or (iii) such other period as the Committee may from
time to time determine. The Committee may direct that a Participant with respect
to an ISO undertake in the applicable Award Agreement to give such written
notice described in the preceding sentence, at such time and containing such
information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.
 
(e) Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company upon or prior
to the filing such election with the Internal Revenue Service. Neither the
Company nor any Affiliate shall have any liability or responsibility relating to
or arising out of the filing or not filing of any such election or any defects
in its construction.
 
(f) No Guarantee of Favorable Tax Treatment. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Code Section 409A, the Company does not warrant that any Award
under the Plan will qualify for favorable tax treatment under Code Section 409A
or any other provision of federal, state, local, or non-United States law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.
 
(g) Nonqualified Deferred Compensation.
 
(i) It is the intention of the Company that no Award shall be deferred
compensation subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise as provided in paragraph (ii) of
this Section 17(g), and the Plan and the terms and conditions of all Awards
shall be interpreted and administered accordingly.
 
(ii) The terms and conditions governing any Awards that the Committee determines
will be subject to Section 409A of the Code, including any rules for payment or
elective or mandatory deferral of the payment or delivery of Shares or cash
pursuant thereto, and any rules regarding treatment of such Awards in the event
of a Change in Control, shall be set forth in the applicable Award Agreement and
shall be intended to comply in all respects with Section 409A of the Code, and
the Plan and the terms and conditions of such Awards shall be interpreted and
administered accordingly.
 
(iii) The Committee shall not extend the period to exercise an Option or Stock
Appreciation Right to the extent that such extension would cause the Option or
Stock Appreciation Right to become subject to Code Section 409A.


26



--------------------------------------------------------------------------------



 



(iv) No Dividend Equivalents shall relate to Shares underlying an Option or SAR
unless such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Code
Section 409A.
 
(v) Notwithstanding the provisions of Section 4(d) to the contrary, (1) any
adjustments made pursuant to Section 4(d) to Awards that are considered
“deferred compensation” subject to Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (2) any
adjustments made pursuant to Section 4(d) to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code; and (3) in any event, neither the
Committee nor the Board shall have any authority to make any adjustments,
substitutions or changes pursuant to Section 4(d) to the extent the existence of
such authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the Grant Date thereof to be subject to Section 409A
of the Code.
 
(vi) If any Award is subject to Section 409A of the Code, the provisions of
Section 15 shall be applicable to such Award only to the extent specifically
provided in the Award Agreement and permitted pursuant to paragraph (ii) of this
Section 17(g).
 
18. Limits Of Liability; Indemnification.
 
(a) Limits of Liability. Any liability of the Company or an Affiliate to any
Participant with respect to any Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.
 
(i) None of the Company, any Affiliate, any member of the Board or the Committee
or any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability, in the absence of bad faith, to any party for any action
taken or not taken in connection with the Plan, except as may expressly be
provided by statute.
 
(ii) Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company. Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.
 
(iii) The Company shall not be liable to a Participant or any other person as
to: (i) the non-issuance of Shares as to which the Company has been unable to
obtain from any regulatory body having relevant jurisdiction the authority
deemed by the Committee or the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Award.
 
(b) Indemnification. Subject to the requirements of Delaware law, each
individual who is or shall have been a member of the Committee or of the Board,
or an officer of the Company to whom authority was delegated in accordance with
Section 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute. The foregoing right of


27



--------------------------------------------------------------------------------



 



indemnification shall not be exclusive of any other rights of indemnification to
which such individual may be entitled under the Company’s Certificate of
Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify or hold harmless such individual.
 
19. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
 
20. Termination, Rescission and Recapture of Awards.
 
(a) Each Award under the Plan is intended to align the Participant’s long-term
interests with those of the Company. Accordingly, the Company may terminate any
outstanding, unexercised, unexpired, unpaid, or deferred Awards (“Termination”),
rescind any exercise, payment or delivery pursuant to the Award (“Rescission”),
or recapture any Shares (whether restricted or unrestricted) or proceeds from
the Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if
the Participant does not comply with the conditions of subsections (b) and
(c) of this Section 20 (collectively, the “Conditions”).
 
(b) A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
or an Affiliate with regard to any such proprietary or confidential information
or material.
 
(c) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions or (ii) during his or her
employment or service with the Company or any Affiliate, a Participant (x) has
rendered services to or otherwise directly or indirectly engaged in or assisted,
any organization or business that, in the judgment of the Company in its sole
and absolute discretion, is or is working to become competitive with the Company
or an Affiliate; (y) has solicited any non-administrative employee of the
Company or any Affiliate to terminate employment with the Company or such
Affiliate; or (z) has engaged in activities which are materially prejudicial to
or in conflict with the interests of the Company or an Affiliate, including any
breaches of fiduciary duty or the duty of loyalty, then the Company may, in its
sole and absolute discretion, impose a Termination, Rescission, and/or Recapture
with respect to any or all of the Participant’s relevant Awards, Shares, and the
proceeds thereof.
 
(d) Within ten days after receiving notice from the Company of any such activity
described in Section 20(c) above, the Participant shall deliver to the Company
the Shares acquired pursuant to the Award, or, if Participant has sold the
Shares, the gain realized, or payment received as a result of the rescinded
exercise, payment, or delivery; provided that if the Participant returns Shares
that the Participant purchased pursuant to the exercise of an Option (or the
gains realized from the sale of such Common Stock), the Company shall promptly
refund the exercise price, without earnings, that the Participant paid for the
Shares. Any payment by the Participant to the Company pursuant to this Section
shall be made either in cash or by returning to the Company the number of Shares
that the Participant received in connection with the rescinded exercise,
payment, or delivery. It shall not be a basis for Termination, Rescission or
Recapture if after a Participant’s Termination of Service, the Participant
purchases, as an investment or otherwise, stock or other securities of an
organization or business, so long as (i) such stock or other securities are
listed upon a recognized securities exchange or traded over-the-counter, and
(ii) such investment does not represent more than a five percent (5%) equity
interest in the organization or business.
 
(e) Notwithstanding the foregoing provisions of this Section, the Company has
sole discretion not to require Termination, Rescission and/or Recapture, and its
determination not to require Termination, Rescission and/or Recapture with
respect to any particular act by a particular Participant or Award shall not in
any way reduce or eliminate the Company’s authority to require Termination,
Rescission and/or Recapture with respect to any other act or Participant or
Award. Nothing in this Section shall


28



--------------------------------------------------------------------------------



 



be construed to impose obligations on the Participant to refrain from engaging
in lawful competition with the Company after the termination of employment that
does not violate subsections (b) or (c) of this Section, other than any
obligations that are part of any separate agreement between the Company or an
Affiliate and the Participant or that arise under applicable law.
 
(f) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including the Committee) as the
Committee may designate from time to time.
 
(g) If any provision within this Section is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
applicable law. Notwithstanding the foregoing, but subject to any contrary terms
set forth in any Award Agreement, this Section shall not be applicable to any
Participant from and after his or her Termination of Service after a Change in
Control.
 
21. Recoupment of Awards. To the extent permitted or required by applicable law,
and without obtaining the approval or consent of the Company’s shareholders or
of any Participant, a Participant may be required by the Committee to reimburse
the Company for all or any portion of any Awards granted under the Plan
(“Reimbursement”), or the Termination, Rescission or Recapture of any Award may
be required by the Committee, if and to the extent:
 
(a) the granting, vesting, or payment of such Award was based on financial
results that were subsequently the subject of an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under the securities laws; and
 
(b) a lower granting, vesting, or payment of such Award would have occurred
based on the restated results;
 
provided that the Company will not seek Reimbursement, Termination, Rescission
or Recapture of any such Awards that were granted, paid and vested under the
Plan more than three years prior to the date on which the Company is required to
prepare the relevant restatement.
 
22. Miscellaneous.
 
(a) Drafting Context; Captions. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural. The words
“Section,” and “paragraph” herein shall refer to provisions of the Plan, unless
expressly indicated otherwise. The words “include,” “includes,” and “including”
herein shall be deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of similar import, unless the
context otherwise requires. The headings and captions appearing herein are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of the Plan.
 
(b) Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
(c) Exercise and Payment of Awards. An Award shall be deemed exercised or
claimed when the Secretary of the Company or any other Company official or other
person designated by the Committee for such purpose receives appropriate Notice
from a Participant, in form acceptable to the Committee, together with payment
of the applicable Option Price, Grant Price or other purchase price, if any, and
compliance with Section 17, in accordance with the Plan and such Participant’s
Award Agreement.
 
(d) Deferrals. Subject to applicable law, the Committee may from time to time
establish procedures pursuant to which a Participant may defer on an elective or
mandatory basis receipt of all or a portion of the cash or Shares subject to an
Award on such terms and conditions as the Committee


29



--------------------------------------------------------------------------------



 



shall determine, including those of any deferred compensation plan of the
Company or any Affiliate specified by the Committee for such purpose.
 
(e) No Effect on Other Plans. Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Affiliate, or prevent or limit the right of
the Company or any Affiliate to establish any other forms of incentives or
compensation for their directors, officers, eligible employees or consultants or
grant or assume options or other rights otherwise than under the Plan.
 
(f) Section 16 of Exchange Act and Section 162(m) of the Code. The provisions
and operation of the Plan are intended to ensure that no transaction under the
Plan is subject to (and not exempt from) the short-swing profit recovery rules
of Section 16(b) of the Exchange Act. Unless otherwise stated in the Award
Agreement, notwithstanding any other provision of the Plan, any Award granted to
an Insider shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16(b) of the Exchange Act (including
Rule 16b-3) that are requirements for the application of such exemptive rule,
and the Plan and the Award Agreement shall be deemed amended to the extent
necessary to conform to such limitations. Furthermore, notwithstanding any other
provision of the Plan or an Award Agreement, any Performance Compensation Award
shall be subject to any applicable limitations set forth in Code Section 162(m)
or any regulations or rulings issued thereunder (including any amendment to the
foregoing) that are requirements for qualification as “other performance-based
compensation” as described in Code Section 162(m)(4)(C), and the Plan and the
Award Agreement shall be deemed amended to the extent necessary to conform to
such requirements and no action of the Committee that would cause such Award not
to so qualify shall be effective
 
(g) Requirements of Law; Limitations on Awards.
 
(i) The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
 
(ii) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant, exercise or payment of
any Award, or to issue or deliver evidence of title for Shares issued under the
Plan, in whole or in part, unless and until such listing, registration,
qualification, consent and/or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee.
 
(iii) If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Affiliate.
 
(iv) Upon termination of any period of suspension under this Section 22(g), any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.


30



--------------------------------------------------------------------------------



 



(v) The Committee may require each person receiving Shares in connection with
any Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.
 
(vi) An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements as the Committee may establish in its discretion and may
be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
 
(h) Participants Deemed to Accept Plan. By accepting any benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated their acceptance and ratification
of, and consent to, all of the terms and conditions of the Plan and any action
taken under the Plan by the Board, the Committee or the Company, in any case in
accordance with the terms and conditions of the Plan.
 
(i) Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
or an Award Agreement to the substantive law of another jurisdiction.
 
(j) Plan Unfunded. The Plan shall be an unfunded plan for incentive
compensation. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the issuance
of Shares or the payment of cash upon exercise or payment of any Award. Proceeds
from the sale of Shares pursuant to Options or other Awards granted under the
Plan shall constitute general funds of the Company. With respect to any payments
not yet made to any person pursuant to an Award, nothing contained in the Plan
or any Award Agreement shall give such person any rights that are greater than
those of a general creditor of the Company or any Affiliate, and a Participant’s
rights under the Plan at all times constitute an unsecured claim against the
general assets of the Company for the payment any amounts as they come due under
the Plan. Neither the Participant nor the Participant’s duly-authorized
transferee or beneficiaries shall have any claim against or rights in any
specific assets, Shares, or other funds of the Company or any Affiliate.
 
(k) Administration Costs. The Company shall bear all costs and expenses incurred
in administering the Plan, including expenses of issuing Shares pursuant to any
Options or other Awards granted hereunder.
 
(l) Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.
 
(m) No Fractional Shares. An Option or other Award shall not be exercisable with
respect to a fractional Share or the lesser of fifty (50) shares or the full
number of Shares then subject to the Option or other Award. No fractional Shares
shall be issued upon the exercise or payment of an Option or other Award.
 
(n) Affiliate Eligible Individuals. In the case of a grant of an Award to any
Eligible Individual of an Affiliate, the Company may, if the Committee so
directs, issue or transfer the Shares, if any, covered by the Award to such
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that such Affiliate will transfer such Shares to such
Eligible Individual in


31



--------------------------------------------------------------------------------



 



accordance with the terms and conditions of such Award and those of the Plan.
The Committee may also adopt procedures regarding treatment of any Shares so
transferred to an Affiliate that are subsequently forfeited or canceled.
 
(o) Data Protection. By participating in the Plan, each Participant consents to
the collection, processing, transmission and storage by the Company, in any form
whatsoever, of any data of a professional or personal nature which is necessary
for the purposes of administering the Plan. The Company may share such
information with any Affiliate, any trustee, its registrars, brokers, other
third-party administrator or any person who obtains control of the Company or
any Affiliate or any division respectively thereof.
 
(p) Right of Offset. The Company and the Affiliates shall have the right to
offset against the obligations to make payment or issue any Shares to any
Participant under the Plan, any outstanding amounts (including travel and
entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or any Affiliate pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or any Affiliate and any amounts the Committee
otherwise deems appropriate pursuant to any tax equalization policy or
agreement, in each case to the extent permitted by applicable law and not in
violation of Code Section 409A.
 
(q) Participants Based Outside of the United States. The Committee may grant
awards to Eligible Individuals who are non-United States nationals, or who
reside outside the United States or who are not compensated from a payroll
maintained in the United States or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States (and, in any case, who are not and are
not expected to be “covered employees” within the meaning of Code
Section 162(m)), on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan and comply with such
legal or regulatory provisions, and, in furtherance of such purposes, the
Committee may make or establish such modifications, amendments, procedures or
subplans as may be necessary or advisable to comply with such legal or
regulatory requirements (including to maximize tax efficiency).


32